        Case 6:19-cv-00179-ADA Document 60-1 Filed 03/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DYFAN, LLC,

                       Plaintiff,               Civil Action No. 6:19-cv-00179-ADA

       v.

TARGET CORPORATION                              JURY TRIAL DEMANDED

                       Defendant.




   [PROPOSED] ORDER GRANTING UNOPPOSED CONTINGENT MOTION FOR
            EXTENSION OF TIME TO FILE NOTICE OF APPEAL

       Upon consideration of Plaintiff Dyfan, LLC’s (“Dyfan” or “Plaintiff”) Unopposed

Contingent Motion for Extension of Time to File Notice of Appeal:

       IT IS ORDERED that the motion is granted, and Plaintiff is allotted up to 30 days

additional time to file its Notice of Appeal.



            SO ORDERED



                                                   Alan D Albright, Judge
                                                   United States District Court
                                                   Western District of Texas
